
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17



BOISE CASCADE CORPORATION

DIRECTOR STOCK COMPENSATION PLAN

(As Amended Through September 26, 2003)


        1.     Plan Administration and Eligibility.

        1.1   Purpose. The purpose of the Director Stock Compensation Plan (the
"Plan") of Boise Cascade Corporation (the "Company") is to encourage ownership
of the Company's common stock by its nonemployee directors.

        1.2   Administration. The Executive Compensation Committee or any
successor to the Committee (the "Committee") shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Any interpretation by the Committee shall be
final and binding on the Participants.

        1.3   Participation in the Plan. Directors of the Company who are not
employees of the Company or any of its subsidiaries are eligible to participate
in this Plan.

        2.     Stock Subject to the Plan.

        2.1   Number of Shares. The maximum number of shares of the Company's
$2.50 par value Common Stock ("Common Stock" or "Shares") which may be issued
pursuant to options granted under this Plan shall be 100,000 Shares, subject to
adjustment as provided in Section 4.4.

        2.2   Nonexercised Shares. If any outstanding option under this Plan for
any reason expires or is terminated without having been exercised in full, the
Shares allocable to the unexercised portion of the option shall again become
available for issuance under options granted pursuant to this Plan.

        2.3   Share Issuance. Upon the exercise of an option, the Company may
issue new Shares or reissue Shares previously repurchased by or on behalf of the
Company.

        3.     Options.

        3.1   Option Grant Dates. Options shall be granted automatically to each
participating director on December 31 of each year (or, if December 31 is not a
business day, on the immediately preceding business day) (the "Grant Date").

        3.2   Option Price. The purchase price per share for the Shares covered
by each option shall be $2.50 (the "Option Price").

--------------------------------------------------------------------------------




        3.3   Number of Option Shares. The number of Shares subject to options
granted to each participating director on each Grant Date will be the aggregate
number of Shares determined by the following formulas:

        3.3.1 Elected Portion of Annual Retainer and Meeting Fee Shares. The
number of option Shares equal to the nearest whole number determined by the
following formula:

Elected Portion of Annual Retainer
and Meeting Fees

--------------------------------------------------------------------------------

(Fair Market Value - $2.50)   =   Number
of
Option Shares

        3.3.2 Dividend Equivalent Shares. The number of option Shares equal to
the nearest whole number determined by the following formula:

Dividend Equivalent

--------------------------------------------------------------------------------

(Fair Market Value - $2.50)   =   Number
of
Option Shares

        3.3.3 Definitions. For purposes of determining the number of Shares
granted under this Section 3.3, the following definitions will apply:

        3.3.3.1 "Annual Retainer." The dollar amount of compensation paid to
eligible directors each year which is identified by the Company as an annual
retainer.

        3.3.3.2 "Meeting Fees." The amount of compensation, in excess of the
Annual Retainer, paid to eligible directors for their services as directors of
the Company, including but not limited to fees earned for service as committee
chairpersons and for meeting participation, but excluding amounts paid as
reimbursement for actual expenses.

        3.3.3.3 "Dividend Equivalent." The aggregate dollar value, determined
each year, equal to the product of (i) the number of Shares subject to options
held by a director pursuant to this Plan on each respective Record Date during
the year plus 1/2 the number of Shares to be granted under Sections 3.3.1 and
3.3.2 for the year in which this calculation is being made, multiplied by
(ii) the value of the dividend per Share paid by the Company for each respective
Record Date.

        3.3.3.4 "Elected Portion of Annual Retainer and Meeting Fees." A dollar
amount determined each year for each director equal to the dollar amount of both
the percentage of the Annual Retainer, if any, and the percentage of Meeting
Fees, if any, which the director has irrevocably elected, in writing, to have
paid in the form of options granted under this Plan. This written election must
be received by the secretary of the Company on or before December 31 of each
year and shall specify a percentage, up to 100%, of the director's Annual
Retainer and a percentage, up to 100%, of the director's Meeting Fees for the
following year to be paid in the form of options under this Plan; provided,
however, in the initial year of the Plan's operation, a director's written
election must be received by the secretary of the Company on or before
February 28, 1992, and shall be effective only for Annual Retainer and Meeting
Fee amounts earned during the period April 1, 1992, through December 31, 1992.
Eligible directors initially elected or appointed to office as directors of the
Company after adoption of this plan may make a written election under this
paragraph within 30 days following their initial election or appointment to
office, which election shall be effective for Annual Retainer and Meeting Fee
amounts earned during the calendar year of their initial election or appointment
to office.

2

--------------------------------------------------------------------------------




        3.3.3.5 "Fair Market Value." The closing price for Shares as reported by
the New York Stock Exchange or another generally accepted pricing standard
chosen by the Company, in each case on the Valuation Date.

        3.3.3.6 "Record Date." Each date declared as a record date by the Board
of Directors for the purpose of determining shareholders eligible to receive a
dividend to be paid on Shares.

        3.3.3.7 "Valuation Date." July 31, or if Fair Market Value is not
available on July 31, the immediately preceding business day for which Fair
Market Value is available.

        3.4   Director Terminations. If a director participating in this Plan
retires, resigns, dies, or otherwise terminates his or her position on the
Company's Board of Directors, on December 31 of the year in which the
termination occurs the director shall be granted an option for Shares under this
Plan equal in value to (i) the Elected Portion of Annual Retainer and Meeting
Fees and (ii) the Dividend Equivalent. For purposes of this Section 3.4, the
amount of the Annual Retainer shall be prorated through the date of termination.

        3.5   Written Agreements. Each grant of an option under this Plan shall
be evidenced by a written agreement, which shall comply with and be subject to
the terms and conditions contained in this Plan.

        3.6   Nonstatutory Stock Options. Options granted under this Plan shall
not be entitled to special tax treatment under Section 422A of the Internal
Revenue Code of 1986.

        3.7   Period of Option. No option may be exercised within 6 months of
its Grant Date, provided, however, that options held by a director shall be
immediately exercisable upon (i) that director's retirement because of age,
disability, or death, or (ii) the occurrence of any of the events described in
Section 3.11, [recognizing that Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the "Act"), may limit a director's ability to resell the
Shares acquired upon the exercise until 6 months after the Grant Date]. No
option shall be exercisable after expiration of 3 years from the date upon which
the option holder terminates his or her position as a director of the Company.

        3.8   Exercise of Options. Options may be exercised only by written
notice to the secretary of the Company and payment of the exercise price in
(i) cash, (ii) Shares (a director may surrender one or more Shares in the
exercise of an Option with instructions to resurrender any Shares acquired upon
exercise in one or more successive, simultaneous exercises until Options
covering the number of specified Shares have been exercised), (iii) a loan from
the Company, or (iv) delivery of an irrevocable written notice instructing the
Company to deliver the Shares being purchased to a broker, subject to the
broker's written guarantee to deliver cash to the Company, in each case equal to
the full consideration of the Option Price for the Shares which are being
exercised. Options may be exercised in whole or in part.

        3.9   Options Not Transferable. Each option granted under this Plan
shall not be transferable by the optionee otherwise than by will or by the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by the Internal Revenue Code of 1986, as amended, or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder. No option granted under this Plan, or any interest
therein, may be otherwise transferred, assigned, pledged, or hypothecated by the
director to which the option was granted during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment, or
similar process.

        3.10 Exercise by Representative Following Death of Director. A director,
by written notice to the Company, may designate one or more persons (and from
time to time change such designation),

3

--------------------------------------------------------------------------------




including his or her legal representative, who, by reason of the director's
death, shall acquire the right to exercise all or a portion of an option granted
under this Plan. Any exercise by a representative shall be subject to the
provisions of this Plan.

        3.11 Acceleration of Stock Options. Notwithstanding Section 3.7, if a
"Change in Control of the Company" occurs while unexercised options remain
outstanding hereunder, then from and after the date on which the Change in
Control of the Company occurs, all options previously granted under this Plan
shall be immediately exercisable in full.

        For purposes of this section, a "Change in Control of the Company" shall
be deemed to have occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 3.11(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 3.11(c)(i) shall not be deemed to be a Change
in Control of the Company; or

4

--------------------------------------------------------------------------------




        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 3.11(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 3.11(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        4.     General Provisions.

        4.1   Effective Date of This Plan. This Plan shall be effective
January 1, 1992, subject to approval by the shareholders of the Company. Options
may be granted under this Plan only after shareholder approval of this Plan.
Directors may give written notice pursuant to Subsection 3.3.3.4 any time after
December 1, 1991.

        4.2   Duration of This Plan. This Plan shall remain in effect until all
Shares subject to option grants have been purchased or all unexercised options
have expired. Notwithstanding the foregoing, no options may be granted pursuant
to this Plan on or after January 1, 2003.

        4.3   Amendment of This Plan. The Committee may suspend or discontinue
this Plan or revise or amend it in any respect, provided, however, that without
approval of a majority of the Company's shareholders no revision or amendment
shall (i) change the number of Shares subject to this Plan (except as provided
in Section 4.4), (ii) change the designation of the class of directors eligible
to participate in the Plan, (iii) change the formulas to determine the amount,
price, or timing for the grants, or (iv) materially increase the benefits
accruing to participants under this

5

--------------------------------------------------------------------------------




Plan. Moreover, in no event may these Plan provisions be amended more than once
every 6 months, other than to comport with changes in the Internal Revenue Code,
the Employee Retirement Income Security Act, or the rules and regulations
thereunder. No amendment, modification, or termination of this Plan shall in any
manner adversely affect the rights of directors holding options granted under
this Plan without their consent.

        4.4   Changes in Shares. In the event of any merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, or other change
in the corporate structure or capitalization affecting the Shares, appropriate
adjustment shall be made in the number (including the aggregate numbers
specified in Section 2.1) and kind of Shares or other securities which are or
may become subject to options granted under this Plan prior to and subsequent to
the date of the change.

        4.5   Limitation of Rights.

        4.5.1 No Right to Continue as a Director. Neither this Plan, nor the
granting of an option under this Plan, nor any other action taken pursuant to
this Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain a director for any period of
time, or at any particular rate of compensation.

        4.5.2 No Shareholders' Rights for Options. An optionee shall have no
rights as a shareholder with respect to the Shares covered by his or her options
until the date of the issuance to him or her of a stock certificate therefor.

        4.6   Assignments. The rights and benefits under this Plan may not be
assigned except as provided in Sections 3.9 and 3.10.

        4.7   Notice. Any written notice to the Company required by any of the
provisions of this Plan shall be addressed to the secretary of the Company and
shall become effective when it is received.

        4.8   Shareholder Approval and Registration Statement. This Plan shall
be approved by the Board of Directors and submitted to the Company's
shareholders for approval. Directors may elect to participate in this Plan prior
to shareholder approval and prior to filing (and effectiveness of) a
registration statement with the Securities and Exchange Commission covering the
Shares to be issued upon the exercise of options. Any options granted under this
Plan prior to effectiveness of the registration statement shall not be
exercisable until, and are expressly conditional upon, the effectiveness of a
registration statement covering the Shares.

        4.9   Governing Law. This Plan and all determinations made and actions
taken pursuant hereto shall be governed by and construed in accordance with the
laws of the state of Delaware.

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



BOISE CASCADE CORPORATION DIRECTOR STOCK COMPENSATION PLAN (As Amended Through
September 26, 2003)
